LAED -247-1stSA (2/19) Case   2:08-cr-00130-SSV-DEK Document 433 Filed 05/27/20 Page 1 of 5
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

         UNITED STATES OF AMERICA                         *     CRIMINAL DOCKET
         VERSUS                                                 CASE NO. 08-130
          Marchello Jones                                 *     USM NO. 30582-034

         Date of Previous Judgment: 6/21/2016                   Defendant’s Attorney: Samuel Scillitani


                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

        Upon motion of ‫ ܆‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the Court for a reduction in
        the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
        the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
        Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
        considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
        it is applicable, and the sentencing factors from Title 18 USC 3553(a),

        IT IS ORDERED that the motion is:

          ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of imprisonment of
                180 months
                _______________________               170 months
                                        is reduced to ____________________________.
          ‫ ܆‬DEFERRED pending supplemental briefing and/or a hearing.
          ‫ ܆‬DENIED after complete review of the motion on the merits.
        COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
         Prior Statutory Minimum: 360 months         Amended Statutory Minimum: 240 months
         Prior Guideline Range:   360 months to life Amended Guideline Range: 235 to 293 months
         Prior Sentence: 180 months                  Amended Sentence: 170 months
         Prior Supervised Release: 10 years          Amended Supervised Release: 8 years

          Comments (if applicable):
          See attached Order and Reasons.




                                                                           5/15/19 shall remain in effect. The
        Except as provided above, all provisions of the judgment dated _________
        reduced sentence shall be effective 10 days following the date of this order indicated below.

        IT IS SO ORDERED.

        5-27-2020                                   __________________________________________
        ORDER DATE                                  UNITED STATES DISTRICT JUDGE
      Case 2:08-cr-00130-SSV-DEK Document 433 Filed 05/27/20 Page 2 of 5



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                      NO. 08-130

    MARCHELLO JONES                                       SECTION “R” (3)



                        ORDER AND REASONS


       Before the Court is Marchello Jones’s motion for a reduction pursuant

to Section 404 of the First Step Act. 1 The motion is unopposed.2 Because

the government and defendant have reached an appropriate agreement for a

reduction in defendant’s sentence, the Court grants the motion.

       Marchello Jones was charged in a superseding indictment alleging

various crimes. 3 Jones pleaded guilty to Count 1 of the indictment for

conspiracy to distribute and possess with intent to distribute cocaine base,

cocaine hydrochloride, and marijuana. 4 Jones also pleaded guilty to Count

13 of the indictment for discharging a firearm in furtherance of drug

activities. 5


1      R. Docs. 398, 427.
2      R. Doc. 431 (sealed).
3      R. Doc. 54.
4      See R. Doc. 197 (plea agreement); see also R. Doc. 189 (minute entry).
5      See R. Doc. 197 (plea agreement); see also R. Doc. 189 (minute entry).
     Case 2:08-cr-00130-SSV-DEK Document 433 Filed 05/27/20 Page 3 of 5



      At his sentencing, defendant was subject to a mandatory minimum of

240 months’ imprisonment as to Count 1, and a mandatory minimum of 120

months’ imprisonment as to Count 13. Defendant was sentenced to 360

months’ imprisonment.6 In 2016, the Court reduced Jones’s sentence for

Count 1 to 60 months’ imprisonment, for a total sentence of 180 months’

imprisonment. 7

     Jones now moves to reduce his sentence under the First Step Act. The

First Step Act makes certain portions of the Fair Sentencing Act retroactive.

See Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). In particular,

it increased the quantity of crack cocaine that triggered mandatory minimum

penalties and eliminated the statutory mandatory minimum sentence for

simple possession of crack cocaine. See Pub. L. No. 111-220 §§ 2-3, 124 Stat.

2372, 2372 (2010). Under the Fair Sentencing Act, defendant’s mandatory

minimum for Count 1 would have been 120 months’ imprisonment, as

opposed to 240 months’ imprisonment. 8 Compare 21 U.S.C. § 841(b)(1)(A),

with 21 U.S.C. § 841(b)(1)(B). Defendant’s supervised release term would

also have differed. Whereas before the Fair Sentencing Act defendant would




6    R. Doc. 245.
7    R. Doc. 364 (sealed).
8    R Doc. 245.
                                      2
     Case 2:08-cr-00130-SSV-DEK Document 433 Filed 05/27/20 Page 4 of 5



be subject to ten years of supervised release, under the Fair Sentencing Act

he would be subject to only eight years of supervised release.

      The Court has already reduced defendant’s sentence below his revised

120-month mandatory minimum, to sixty months’ imprisonment as to Count

1, consecutive with 120 months’ imprisonment as to Count 13. In light of

defendant’s reduction pursuant to Rule 35, as well as the substantial

decrease in the mandatory minimum defendant originally would have faced

due to the Fair Sentencing Act, defendant and the government agreed that

an additional ten-month reduction in defendant’s sentence would be

appropriate. 9 This results in a sentence of fifty months’ imprisonment for

Count 1 consecutive with 120 months’ imprisonment for Count 13.

      Because defendant’s initial sentence, and the reduction in that

sentence, were premised on a 240-month mandatory minimum, the Court

finds that a further ten-month reduction in defendant’s sentence is

appropriate. Therefore, in consideration of the advisory guidelines and the

factors set forth in 18 U.S.C. § 3553(a), the Court imposes a sentence of fifty

months’ imprisonment as to Count 1, consecutive with 120 months’

imprisonment as to Count 13, for a total sentence of 170 months. Upon

release from imprisonment, defendant shall be on supervised release for a


9     R. Doc. 431 at 2 (sealed).
                                      3
    Case 2:08-cr-00130-SSV-DEK Document 433 Filed 05/27/20 Page 5 of 5



term of eight years as to Count 1 and five years as to Count 13, to run

concurrently.

     For the foregoing reasons, defendant’s motion for a reduction in his

sentence pursuant to the First Step Act is GRANTED.




         New Orleans, Louisiana, this _____
                                       27th day of May, 2020.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    4
